internal_revenue_service index no number release date cc dom p si - plr-118019-98 date x a b c d e f g h i state y country firm y z dear this letter responds to a ruling_request dated date and subsequent correspondence submitted on behalf of x requesting relief under sec_1362 of the internal_revenue_code from an inadvertent termination of x’s election to be an s_corporation the information submitted states that x was incorporated in state y on date to hold and operate a hotel in state y x elected to be an s_corporation effective date on date a who had been a resident_alien shareholder of x from date immigrated to country in addition a filed form abandonment of lawful permanent resident status with the united_states department of justice and returned a’s green card consequently a became a nonresident_alien which terminated x's s_corporation_election on date a did not realize that becoming a nonresident_alien would terminate x’s s_corporation_election in date x’s external accountants were informed that a had immigrated to country they subsequently informed x’s management that a termination of x’s s_corporation_election occurred when a became a nonresident_alien in date x hired firm to prepare a letter_ruling request on date a’s shares in x were redeemed by x on an installment basis with an initial payment of y the shares of x from date to date were owned by a b c d e f g h and i b the president of x represents that x did not intend for its s_corporation_election to terminate h the secretary of x represents that at no time prior to x’s external accountants informing x’s management of the termination did x’s management or any of its shareholders know that a’s becoming a nonresident_alien would terminate x’s s_corporation status x and its shareholders have filed their tax returns for the taxable_year consistent with x being an s_corporation x’s form_1120s u s income_tax return for an s_corporation for shows ordinary_income of z x and its shareholders agree to make any adjustments consistent with the treatment of x as an s_corporation a represents that a reported a’s share of x’s taxable_income for the entire year of a represents that a will report and pay tax on a’s share of x’s taxable_income for the taxable_year for the period that a owned stock in x through date when a files a’s u s individual_income_tax_return for a also represents that a will report and pay u s federal_income_tax on the initial payment of y in redemption of a’s ownership_interest received on date as well as subsequent payments_to_be_received by a from x sec_1361 of the code provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 of the code provides that the term small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not have a nonresident_alien as a shareholder sec_1362 of the code provides that an election under sec_1362 will be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that any termination under sec_1362 shall be effective on and after the date of cessation sec_1362 of the code provides that if an election under sec_1362 by any corporation was not effective for the taxable_year for which made determined without regard to sec_1362 or to obtain shareholder consents or was terminated under paragraph or of sec_1362 the secretary determines that the circumstances resulting in such ineffectiveness or the termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken so that the corporation is a small_business_corporation or to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to this subsection agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination the corporation shall be treated as an s_corporation during the period specified by the secretary based solely on the information submitted and the representations made we conclude as follows x's s_corporation_election terminated under sec_1362 of the code on date as a result of a becoming a nonresident_alien and the termination was inadvertent within the meaning of sec_1362 pursuant to the provisions of sec_1362 of the code x will be treated as continuing to be an s_corporation from date to date and thereafter provided that x's s_corporation_election was valid and was not otherwise terminated under sec_1362 during the period from date to date x’s shareholders including a must in determining their federal_income_tax liability include their pro_rata share of the separately and nonseparately computed items of x as provided in sec_1366 make any adjustments to stock basis as provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 in addition a must report and pay u s federal_income_tax on the initial payment of y received in redemption of a’s ownership_interest on date as well as subsequent installment payments_to_be_received by a from x if x or its shareholders fail to treat themselves as described above this ruling will be null and void except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter will be sent to x’s authorized representatives sincerely yours h grace kim assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
